       Case 2:19-cv-09497-NJB-MBN Document 22 Filed 06/23/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


   JOSE ARIAS-HENRIQUEZ                                                 CIVIL ACTION


   VERSUS                                                               NO. 19-9497


   BP EXPLORATION AND PRODUCTION, INC.                                  SECTION: “G”(5)
   et al


                                  ORDER AND REASONS

      Before the Court is Plaintiff Jose Arias-Henriquez’s (“Plaintiff”) “Motion for a

Continuance.” 1 In the motion, Plaintiff requests that the Court continue all pretrial and trial

deadlines because of COVID-19 delays. 2 Defendants BP Exploration & Production Incorporated

and BP American Production Company (collectively, “BP”) oppose the motion. 3 Considering the

motion, the memoranda in support and in opposition, the record, and the applicable law, the Court

grants the motion.

                                        I. Background

      This case arises out of the Deepwater Horizon oil spill that occurred on April 20, 2010. 4

On January 11, 2013, United States District Judge Carl J. Barbier, who presided over the

multidistrict litigation arising out of the Deepwater Horizon incident, approved the Deepwater




       1
           Rec. Doc. 18.

       2
           Id.

       3
           Rec. Doc. 20.

       4
           Rec. Doc. 1.


                                               1
        Case 2:19-cv-09497-NJB-MBN Document 22 Filed 06/23/20 Page 2 of 7




Horizon Medical Benefits Class Action Settlement Agreement (“MSA”). 5 The MSA includes a

Back-End Litigation Option (“BELO”) that allows certain class members, including clean-up

workers who follow certain procedures set forth in the MSA, to sue BP for later-manifested

physical conditions. 6

      On April 17, 2019, Plaintiff filed a BELO Complaint in this Court.7 In the Complaint,

Plaintiff alleges that the Deepwater Horizon oil spill exposed him to “oil, dispersants, and other

harmful chemicals” while he performed duties as a “Clean-up Worker.” 8 That exposure allegedly

caused Plaintiff to suffer permanent injuries, including Esophageal Reflux. 9

      On August 21, 2019, this case was transferred from Judge Barbier (Section “J” of this

Court) to Chief Judge Nannette Jolivette Brown (Section “G” of this Court). 10 On September 25,

2019, the Court issued a scheduling order setting this case for trial on September 21, 2020. 11 On

June 2, 2020, Plaintiff filed the instant motion requesting a new scheduling order continuing all

pretrial and trial deadlines. 12 On June 10, 2020, BP filed an opposition to the instant motion.13




       5
           See Brown v. BP Expl. & Prod. Inc., 2019 WL 2995869, at *1 (E.D. La. July 9, 2019).

       6
           Id.

       7
           Rec. Doc. 1.

       8
           Id. at 5–6.

       9
           Id. at 6.

       10
            Rec. Doc. 6.

       11
            Rec. Doc. 10.

       12
            Rec. Doc. 18

       13
            Rec. Doc. 20.


                                                       2
        Case 2:19-cv-09497-NJB-MBN Document 22 Filed 06/23/20 Page 3 of 7




                                       II. Parties’ Arguments

A.    Plaintiff’s Arguments in Support of the Motion

      Plaintiff requests that the Court issue a new scheduling order—continuing all pretrial and

trial deadlines—for the following reasons. 14 First, Plaintiff states that his counsel’s law firm

required employees to follow countermeasures to prohibit the spread of COVID-19. 15 These

countermeasures allegedly have caused an “unprecedented upheaval” in his counsel’s

workplace. 16 Second, Plaintiff states that his expert toxicologist has a familial issue involving

COVID-19, which delayed her expert report for this case. 17 Plaintiff offers to provide more

information regarding the familial issue in a confidential setting. 18

      Third, Plaintiff states that the delay in preparing this case is not his fault. 19 Plaintiff contends

that he “demonstrated due diligence in prosecuting this case,” but the COVID-19 pandemic

caused unprecedented challenges. 20 For instance, Plaintiff’s counsel has had difficulty scheduling

Plaintiff’s deposition due to the effects of the COVID-19 pandemic. 21 Finally, Plaintiff states that

BP will not suffer undue prejudice if the Court issues a new scheduling order continuing pretrial

and trial deadlines. 22


        14
             Rec. Doc. 18-1.

        15
             Id. at 3.

        16
             Id.

        17
             Id. at 2 n.1.

        18
             Id.

        19
             Id. at 3.

        20
             See id.

        21
             Id. at 4 n.2.

        22
             Id. at 4.


                                                    3
        Case 2:19-cv-09497-NJB-MBN Document 22 Filed 06/23/20 Page 4 of 7




B.    BP’s Arguments in Opposition to the Motion

      BP contends that they are sympathetic to the challenges imposed by the COVID-19

pandemic. 23 Yet BP states that requests for continuances should be evaluated on a case-by-case

basis. 24 For the following reasons, BP argues that Plaintiff fails to show the required “good cause”

for a continuance. 25

      First, BP states that Plaintiff’s motion mainly “rests on the generic proposition that

deadlines should be extended because [COVID-19] is a public health concern.” 26 BP states that

the “government’s easing of Covid-related restrictions foretells an improvement in conditions,

not a worsening.” 27 Second, BP states that the Plaintiff’s expert need not conduct field work in

this case. 28 BP contends that Plaintiff’s expert may complete her expert report through telephone

calls and emails. 29

      Third, BP suggests that Plaintiff’s honest reason for needing a continuance is that Plaintiff’s

counsel and his expert are overwhelmed by the number of BP cases they are litigating in federal

court. 30 BP points out that Plaintiff’s expert toxicologist produced three lengthy expert reports in

May and June of 2020. 31 Finally, BP contends that Plaintiff’s counsel has not been diligently


        23
             Rec. Doc. 20 at 1.

        24
             Id.

        25
             Id. at 2–3.

        26
             Id. at 3.

        27
             Id.

        28
             Id.

        29
             Id.

        30
             Id. at 4.

        31
             Id. at 4–5.


                                                 4
        Case 2:19-cv-09497-NJB-MBN Document 22 Filed 06/23/20 Page 5 of 7




preparing this case because he has not yet propounded discovery requests. 32 For these reasons,

BP concludes that Plaintiff’s request for a continuance should be denied. 33

                                              III. Legal Standard

      Federal Rule of Civil Procedure 16(b)(4) provides that a scheduling order “may be modified

only for good cause and with the judge’s consent.” 34 To demonstrate good cause, the party

seeking to modify the scheduling order has the burden of showing “that the deadlines cannot

reasonably be met despite the diligence of the party needing the extension.” 35 The Fifth Circuit

has enumerated “four relevant factors to consider when determining whether there is good cause

under Rule 16(b)(4).” 36 Those four factors include “(1) the explanation for the failure to timely

[comply with the scheduling order]; (2) the importance of the [modification]; (3) potential

prejudice in allowing the [modification]; and (4) the availability of a continuance to cure such

prejudice.” 37

      “When the question for the trial court is a scheduling decision, such as whether a

continuance should be granted, the judgment range is exceedingly wide, for, in handling its

calendar and determining when matters should be considered, the district court must consider not

only the facts of the particular case but also all of the demands on counsel’s time and the court’s




        32
             Id. at 5.

        33
             Id. at 6.

        34
             Fed. R. Civ. P. 16(b)(4).

        35
           Filgueira v. U.S. Bank Nat’l Ass’n, 734 F.3d 420, 422 (5th Cir. 2013) (per curiam) (internal quotation
        marks and citation omitted).

        36
             Squyres v. Heico Companies, L.L.C., 782 F.3d 224, 237 (5th Cir. 2015).

        37
          Meaux Surface Protection, Inc. v. Fogleman, 607 F.3d 161, 167 (5th Cir. 2010) (internal quotation marks
        and citation omitted).


                                                         5
         Case 2:19-cv-09497-NJB-MBN Document 22 Filed 06/23/20 Page 6 of 7




[time].” 38 Simply put, whether to grant or deny a continuance is within the sound discretion of

the trial court. 39

                                                    IV. Analysis

       The Court will now consider each good-cause factor in turn. First, Plaintiff sufficiently

explains why he cannot meet the deadlines in the current scheduling order. Plaintiff states that

the COVID-19 pandemic—and the required countermeasures—caused an “unprecedented

upheaval” in his counsel’s workplace. 40 Plaintiff also states that the COVID-19 pandemic

adversely affected his expert toxicologist, Dr. Patricia Williams. 41 Plaintiff represents that Dr.

Williams has experienced a familial issue related to COVID-19, which has delayed her expert

report for this case. 42

       Second, the importance of the continuance is apparent. BP concedes that several district

courts have granted BP’s motions for summary judgment in similar BELO cases when the

plaintiff did not timely provide an expert toxicologist’s report. 43 If the Court does not grant

Plaintiff’s request for a continuance, his case will be severely prejudiced. 44



        38
          HC Gun & Knife Shows, Inc. v. City of Houston, 201 F.3d 544, 549 (5th Cir. 2000) (quoting Fontenot v.
        Upjohn Co., 780 F.2d 1190, 1193 (5th Cir. 1986)). The Fifth Circuit does not “substitute [its] judgment
        concerning the necessity of a continuance for that of the district court” unless “the complaining party
        demonstrates that it was prejudiced by the denial.” Id. (quoting Fontenot, 780 F.2d at 1194).

        39
             United States v. Alix, 86 F.3d 429, 434 (5th Cir. 1996).

        40
             Rec. Doc. 18-1 at 3.

        41
             Id. at 2.

        42
          Id. at 2 & n.1. BP incorrectly states that Plaintiff’s argument “rests on the generic proposition that
        deadlines should be extended because [COVID-19] is a public health concern.” Rec. 20 at 3. Plaintiff
        explains how the COVID-19 pandemic affected both his counsel and expert in preparing the instant case.
        Rec. Doc. 18; Rec. Doc. 18-1.

        43
             Rec. Doc. 20 at 4 n.6.

        44
           Plaintiff states that the instant toxic-tort case requires “extensive scientific preparation.” Rec. Doc. 18-1
        at 3. Plaintiff also states that the COVID-19 pandemic has delayed Dr. Williams’ necessary expert report.
                                                           6
       Case 2:19-cv-09497-NJB-MBN Document 22 Filed 06/23/20 Page 7 of 7




      Third, despite BP opposing Plaintiff’s continuance request during the COVID-19

pandemic, BP fails to explain a single prejudicial effect that a continuance would affect upon

them. 45 Lastly, a continuance of all deadlines will be granted to cure any potential prejudice

caused by the delay in Plaintiff’s ability to produce his expert report. Considering these factors

and each party’s arguments, Plaintiff has demonstrated the required good cause under Federal

Rule of Civil Procedure 16(b)(4). 46

                                               V. Conclusion

      Considering the foregoing reasons,

      IT IS HEREBY ORDERED that Plaintiff Jose Arias-Henriquez’s “Motion for a

Continuance” 47 is GRANTED.

       IT IS FURTHER ORDERED that the parties must contact the Court’s case manager by

July 6, 2020 to conduct a scheduling conference to set a new trial date and new pretrial deadlines.

      NEW ORLEANS, LOUISIANA, this _______
                                    23rd day of June, 2020.



                                                              _________________________________
                                                              NANNETTE JOLIVETTE BROWN
                                                              CHIEF JUDGE
                                                              UNITED STATES DISTRICT COURT



       Id. at 2.

       45
            Rec. Doc. 20.

       46
         The Court considered BP’s argument that Plaintiff truly needs the continuance because his counsel and
       his expert are overwhelmed by the number of BELO cases that they are litigating in federal court. In support,
       BP points out that Dr. Williams produced three lengthy expert reports in May and June of 2020.

       BP’s argument is unpersuasive. The mere fact that Dr. Williams completed three expert reports does not
       suggest that she was not hindered by COVID-19. Dr. Williams may have been able to complete many more
       expert reports—in addition to the three reports mentioned by BP—if not for the COVID-19 pandemic.

       47
            Rec. Doc. 18.


                                                        7
